        Case 1:19-cv-05336-PAE-SDA Document 48 Filed 04/20/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------X
                                                                         :
SHERI KAMIEL                                                             :
                                                                         :
                                             Plaintiff,                  :   19 Civ. 5336 (PAE) (SDA)
                           -v-                                           :
                                                                         :     OPINION & ORDER
HAI STREET KITCHEN & CO. LLC; SAKURA DINING :
CORPORATION; SUN JOON KIM, individually; and                             :
DAISUKE KAWAUCHI, individually,                                          :
                                                                         :
                                             Defendants.                 :
                                                                         :
-------------------------------------------------------------------------X

PAUL A. ENGELMAYER, District Judge:

         This opinion concerns a damages inquest conducted after the Court entered a default

judgment as to liability against defendants Hai Street Kitchen & Co. LLC (“Hai Street”), Sakura

Dining Corporation (“Sakura”), Sun Joon Kim, and Daisuke Kawauchi. Dkt. 38. Before the

Court is the March 17, 2020 Report and Recommendation (the “Report”) of the Honorable

Stewart D. Aaron, United States Magistrate Judge, recommending that the Court (1) enter

judgment in Kamiel’s favor against all defendants, jointly and severally, in the amount of

$66,090; (2) separately enter judgment in Kamiel’s favor against Hai Street and Sakura in the

amount of $35,000; (3) award Kamiel prejudgment interest, as outlined in the Report; (4) award

Kamiel $4,000 in attorneys’ fees and costs against all defendants, jointly and severally; and (5)

grant Kamiel post-judgment interest on the full judgment amounts, pursuant to 28 U.S.C. § 1961.

For the reasons that follow, the Court adopts the Report in its entirety.

I.       Background

         On June 6, 2019, plaintiff Sheri Kamiel filed her Complaint against defendants Hai Street

Kitchen Co., Sakura, Kim, and Kawauchi. Dkt. 1. On June 18, 2019, Kamiel filed an Amended
      Case 1:19-cv-05336-PAE-SDA Document 48 Filed 04/20/20 Page 2 of 3



Complaint, terminating Hai Street Kitchen Co. and substituting defendant Hai Street Kitchen &

Co. LLC. Dkt. 5. She brought claims under the Americans with Disabilities Act of 1990,

42 U.S.C. § 1201 et seq. (“ADA”), the New York State Human Rights Law, N.Y. Exec. Law

§ 290 et seq. (“NYSHRL”), and the New York City Human Rights Law, N.Y.C. Admin. Code

§ 8-101 et seq. (“NYCHRL”), alleging discrimination based on disability. Kamiel also brought

claims under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”), and the New York

Labor Law, N.Y. Labor Law Articles 6 & 9 (“NYLL”), alleging, inter alia, a failure to pay

earned wages and overtime compensation. Defendants never filed an answer or otherwise

appeared in this action.

       On August 21, 2019 and October 23, 2019, Kamiel obtained Clerk’s Certificates of

Default against defendants. Dkts. 20, 31. On October 2, 2019, Kamiel filed a motion for default

judgment. 1 Dkt. 32. On December 2, 2019, the Court held a hearing on Kamiel’s motion, and,

on December 3, 2019, entered a default judgment in Kamiel’s favor. Dkt. 38. On the same day,

the Court referred the case to Judge Aaron for an inquest into damages. Dkt. 39.

       On March 17, 2020, Judge Aaron issued the Report. Dkt. 47. To date, no objections

have been filed.

II.    Discussion

       In reviewing a Report and Recommendation, a district court “may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1)(C). When specific objections are made, “[t]he district judge must

determine de novo any part of the magistrate judge’s disposition that has been properly objected




1
  This was Kamiel’s second motion for default judgment, filed after her counsel failed to appear
at a hearing on the first motion for default judgment. See Dkt. 28.
                                                2
       Case 1:19-cv-05336-PAE-SDA Document 48 Filed 04/20/20 Page 3 of 3



to.” Fed. R. Civ. P. 72(b)(3); see also United States v. Male Juvenile, 121 F.3d 34, 38

(2d Cir. 1997). “To accept those portions of the report to which no timely objection has been

made, a district court need only satisfy itself that there is no clear error on the face of the record.”

Ruiz v. Citibank, N.A., No. 10 Civ. 5950 (KPF), 2014 WL 4635575, at *2 (S.D.N.Y. Aug. 19,

2014) (quoting King v. Greiner, No. 02 Civ. 5810 (DLC), 2009 WL 2001439, at *4

(S.D.N.Y. July 8, 2009)); see also, e.g., Wilds v. United Parcel Serv., Inc., 262 F. Supp. 2d 163,

169 (S.D.N.Y. 2003).

        Because no party has timely submitted objections to the Report, review for clear error is

appropriate. Careful review of Judge Aaron’s thorough and well-reasoned Report reveals that

there is no facial error in its conclusions. The Court, therefore, adopts the Report in its entirety.

        In addition, the Report expressly states that “FAILURE TO OBJECT WITHIN

FOURTEEN (14) DAYS WILL RESULT IN A WAIVER OF OBJECTIONS AND WILL

PRECLUDE APPELLATE REVIEW.” Report at 17. Accordingly, each party’s failure to

object to the Report in a timely manner operates as a waiver of appellate review. See Caidor v.

Onondaga County, 517 F.3d 601, 604 (2d Cir. 2008); Small v. Sec’y of Health & Human Servs.,

892 F.2d 15, 16 (2d Cir. 1989) (per curiam).

        The Clerk of Court is respectfully directed to close this case.

        SO ORDERED.
                                                                
                                                                ____________________________
                                                                Paul A. Engelmayer
                                                                United States District Judge


Dated: April 20, 2020
       New York, New York




                                                   3
